PER CURIAM.
Betty M. Rusmisell and Ann Rusmisell appeal the district court’s orders awarding attorney’s fees and costs in accordance with the methodology of Johnson v. Georgia Highway Express, 488 F.2d 714 (5th Cir.1974), and denying their motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Rusmisell v. Smith, No. CA-98-23-2 (N.D.W. Va. Nov. 5, and Dec. 3, 2001). We deny the motion to strike informal briefs and dispense with oral argument because the facts and legal contentions are adequately presented in the *528materials before the court and argument would not aid the decisional process.

AFFIRMED.